On December 20, 1999, the defendant was sentenced to five (5) years in the Montana State Prison, with two (2) years suspended.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Klinkhammer. The state was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reducé the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that this case be remanded to the district court for the court's consideration of the nonviolent sentencing criteria, §46-18-225, MCA, to determine if it was the court's intent, after considering such criteria, to place this defendant in the Montana State Prison or in some other form of a Department of Corrections placement.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.